PRELIMINARY OFFICE ACTION – DISCUSSION ONLY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “irradiation part”, “electromagnetic wave transmitter” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electromagnetic wave transmitter”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki, Masahide (JP 2008251674 A). Iwasaki teaches a local dry etching apparatus comprising: a vacuum chamber (10; Figure 1) that has a predetermined degree of vacuum therewithin, a nozzle (116; Figure 2-Applicant’s 12; Figure 2) comprising a first end and a second end, at least the first end (110a; Figure 2) of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) open to the vacuum chamber (10; Figure 1), a discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2) comprising a first end (bottom of 66/68) that is connected to the second end (top of 116) of the nozzle (116; provided in the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), an electromagnetic wave irradiation part (62; Figure 1- not shown by Applicants) configured to oscillate electromagnetic waves and connected to the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2) via the electromagnetic wave transmitter (60; Figure 1-[Solution]; not shown by Applicants) to introduce the oscillated electromagnetic waves to the plasma generator (68a; Figure 1Applicant’s 13b; Figure 1), and a spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) interposed between the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), as claimed by claim 1
Iwasaki further teaches:
The local dry etching apparatus according to claim 1, wherein each of the second end (top of 116; Figure 2) of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the first end (bottom of 66,68; Figure 2) of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2) comprises a connection surface, and wherein the spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) comprises a connection surface at positions facing the connection surface of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the connection surface of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), respectively, as claimed by claim 2
The local dry etching apparatus according to claim 2, wherein the connection surface of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the connection surface of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2) are parallel to each other, and wherein the spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) is a flat plate, as claimed by claim 3
The local dry etching apparatus according to claim 3, wherein the connection surface of the spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) is parallel to the connection surfaces of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), as claimed by claim 10
The local dry etching apparatus according to claim 2, wherein the second end (top of 116; Figure 2) of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) comprises a flange (116/54 interface; Figure 2), and the connection surface of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) is provided on the flange (116/54 interface; Figure 2), as claimed by claim 11
The local dry etching apparatus according to claim 11 further comprising bracket (56; Figure 2-Applicant’s 20; Figure 2) with an opening for receiving the first end (bottom of 66,68; Figure 2) of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), and wherein the spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) is interposed between the bracket (56; Figure 2-Applicant’s 20; Figure 2) and the flange (116/54 interface; Figure 2), as claimed by claim 12

Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Iwasaki, Masahide (JP 2008251674 A) is cited as the closest prior art to the claimed invention. 
The local dry etching apparatus according to claim 3, wherein at least one of the connection surfaces of the spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) that faces at least one of the connection surface of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the connection surface of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2) is formed as a rougher surface than the connection surface of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the connection surface of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), as claimed by claim 4
The local dry etching apparatus according to claim 3, wherein at least one of the connection surfaces of the spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) that faces at least one of the connection surface of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the connection surface of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2) is formed as an uneven surface, as claimed by claim 5
The local dry etching apparatus according to claim 4, wherein at least one of the connection surfaces of the spacer (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) that faces at least one of the connection surface of the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the connection surface of the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2) is formed as an uneven surface, as claimed by claim 6
The local dry etching apparatus according to claim 3, wherein a plurality of spacers (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) is disposed between the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), as claimed by claim 7
The local dry etching apparatus according to claim 4, wherein a plurality of spacers (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) is disposed between the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), as claimed by claim 8
The local dry etching apparatus according to claim 5, wherein a plurality of spacers (54; Figure 2-”plate”; [0028]; Machine Translation; Applicant’s 25; Figure 2) is disposed between the nozzle (116; Figure 2-Applicant’s 12; Figure 2) and the discharge tube (66,68; Figure 1,2-Applicant’s 13; Figure 2), as claimed by claim 9
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716